DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered. Claims 1, 10 and 17 had been amended accordingly Claim Rejections under 35 USC § 112 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Smith et al. [US 20060007431 A1, hereafter Smith].
As per Claims 1, 10 and 17, Smith teaches a method for correcting overlay errors in a lithographic process (Para 30), comprising: 
exposing a first set of devices on a substrate (wherein this exposure creates a plurality of printed fields on the substrate); 
adjusting a reticle to minimize an overlay error with a second set of devices on the substrate (The overlay reticle is then positioned) based on alignment information associated with the substrate (when the reticle is exposed again, completed alignment attributes are created in at least two sites in first and second printed fields); 
adjusting a stage that holds the substrate while adjusting the reticle to minimize the overlay error with the second set of devices on the substrate; and 
exposing the plurality second set of devices on the substrate after adjusting the reticle and the stage (Para 30-33, wherein the positioning of the reticle relative to the substrate can be accomplished by a translation stage such as a wafer stage or a reticle stage or both. Likewise the substrate can be rotated relative to the wafer by a rotational stage, such as a wafer stage, reticle stage, or both).
As per Claims 2, 11 and 20, Smith teaches the method of claim 1, wherein adjusting the reticle involves a rotation adjustment theta (Para 33).
As per Claims 3, 12 and 18, Smith teaches the method of claim 1, wherein adjusting the reticle involves a magnification adjustment (Para 86).
As per Claims 4, 13 and 19, Smith teaches the method of claim 1, further comprising: adjusting the reticle to make a rotation adjustment theta; and adjusting the stage to make X and Y adjustments based on the adjusting of the reticle (Para 89).
As per Claims 5 and 14, Smith teaches the method of claim 1, wherein a recipe controls the adjusting the reticle and the adjusting the stage (Para 139).
As per Claims 6 and 15, Smith teaches the method of claim 1, further comprising adjusting independently a scale to a zone, and a magnification to individual exposure sites within the zone (Para 15).
As per Claims 7 and 16, Smith teaches the method of claim 1, wherein the adjusting the reticle and the adjusting the stage is performed at a package level (Para 33).
As per Claim 8, Smith teaches the method of claim 1, further comprising adjusting a magnification correction simultaneous to adjusting the stage, wherein the magnification adjustment is completed before the adjustment of the stage is completed (Para 19-23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied in claim 1 above, in view of Shibazaki [US 8164736 B2].
As per Claim 9, Smith teaches the method of claim 1.
Smith does not explicitly teach adjusting a magnification correction by adjusting a piezo actuator within a lens to adjust a per site magnification correction.
Shibazaki teaches adjusting a magnification correction by adjusting a piezo actuator within a lens to adjust a per site magnification correction (Column 5 lines 36-54).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the adjustment method as claimed in order to provide an exposure technique and a device-producing technique wherein high overlay accuracy is obtained.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the Smith reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882